Conviction for possessing intoxicating liquor for purposes of sale; punishment, one year in the penitentiary.
Officers went to appellant's house in Dublin and found paraphernalia for making intoxicating liquor, eleven pint bottles of beer, some two hundred and fifty or three hundred beer bottles, and a two gallon crock about half full of beer. The testimony was to the effect that said beer was intoxicating.
We find in the record but one bill of exceptions, which complains of the reception of the testimony of the officers because of an alleged insufficient affidavit for search warrant. The affidavit contains the positive averment that the residence to be searched was a place where intoxicating liquor was sold in violation of law. Same was signed by two witnesses, and contained a sufficient description of the property. We are constrained to hold that the bill of exception reveals no error. We deem the evidence sufficient.
The judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.